--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.78
 
AGREEMENT OF SALE
 
THIS AGREEMENT by and between IMAGING DIAGNOSTIC SYSTEMS, INC. a Florida
corporation (“Seller”), and SUPERFUN B.V., a corporation formed under the laws
of  The Netherlands (“Purchaser”), is made as of September 13, 2007 (the
“Effective Date”).
 
W I T N E S S E T H:
 
1.          Sale.
 
Seller has agreed and does hereby agree to sell and convey unto Purchaser and
Purchaser has agreed and does hereby agree to purchase from Seller, in
consideration of the covenants contained herein, and subject to the conditions
hereinafter set forth, that certain commercial building located at 6531 NW 18th
Court, Plantation, Broward County, Florida, 33313, and being more particularly
described on Exhibit “A”, attached hereto and made a part hereof for all
purposes, together with all and singular the right and appurtenances pertaining
thereto, including any right, title and interest of Seller in and to adjacent
streets, roads, alleys or rights-of-way (such real estate, rights and
appurtenances being herein referred to as the “Property”).
 
2.          Purchase Price.
 
The total purchase price to be paid to Seller by Purchaser for the Property is
Four Million Four Hundred Thousand and 00/100 ($4,400,000.00) Dollars (the
“Purchase Price”) payable as follows:
 
(a)           First Deposit.  Purchaser has deposited with Seller the sum of One
Million One Hundred Thousand and 00/100 ($1,100,000.00) Dollars (“First
Deposit”). Seller acknowledges receipt of the First Deposit.
 
(b)           Second Deposit.  On or before September 24, 2007, Purchaser shall
deposit with Seller, a deposit in the amount of One Million One Hundred Thousand
Dollars and 00/100 ($1,100,000.00) Dollars.
 
(c)           Third Deposit.  On or before November 8, 2007, Purchaser shall
deposit with Seller a deposit in the amount of One Million One Hundred Thousand
and 00/100 ($1,100,000.00) Dollars.
 
The First Deposit, Second Deposit and Third Deposit shall be collectively
referred to as the “Deposit”.
 
(d)           Cash to Close.  On December 23, 2007, Purchaser shall pay Seller
the amount of One Million One Hundred Thousand and 00/100 ($1,100,000.00)
Dollars.
 


--------------------------------------------------------------------------------





 
3.          Title and Survey Matters.
 
(a)           Condition of Title.  At Closing, Seller shall convey good,
marketable and insurable fee simple title to Purchaser by means of a Special
Warranty Deed in recordable form conveying the Property to Purchaser free and
clear of all claims, liens and encumbrances except for those items (the
“Permitted Exceptions”) referred to in items 6, 7 and 8 of Schedule B of the
Title Policy referred to in paragraph 3(b) hereof.
 
(b)           Preliminary Title Report.  Attached hereto as Exhibit “B” is a
copy of Seller’s policy of title insurance showing title to the Property to be
held by Seller (“Title Policy”).
 
(c)           Defects and Cure.  The Title Policy as described in this Paragraph
3 is referred to as “Title Evidence” and has been provided to
Purchaser.  Purchaser shall have fifteen (15) days from the Effective Date
within which to cause the same to be examined and to notify the Seller of any
objections.  If the Title Evidence discloses liens, encumbrances, exceptions,
objections or defects which render title to the Property unmarketable under
Florida law (collectively “Title Defects”), other than the Permitted Exceptions
and those which can and shall be discharged by Seller at or before Closing, said
Title Defects shall, as a condition precedent to Purchaser's obligation to
Close, be cured and removed by Seller within thirty (30) days (“Cure
Period”)after written notification by Purchaser to Seller of such Title
Defect(s) and the Closing Date shall be postponed, if necessary.  If Seller
fails to remove, discharge or correct all Title Defects within the Cure Period,
then Purchaser may, at its option, either (i) terminate this Agreement by
written notice to the Seller given within ten (10) days after the expiration of
the cure period; or (ii) proceed to close and accept title “as is” without
reduction in the Purchase Price (except for any claim of lien which can be
removed by the payment of money or the transfer to bond).
 
4.          Escrow of Closing Documents.
 
On the Effective Date, Seller has executed and delivered to Escrow Agent: a) a
Special Warranty Deed conveying title to the Property to the Purchaser; b) a
Seller’s no lien, gap and FIRPTA Affidavit and c) Closing Statement (copies of
which are attached as Exhibit “C”) (collectively, the “Closing Documents”).  The
Closing Documents shall be held in escrow and shall not be delivered by Escrow
Agent to Purchaser until the Closing Date provided that Purchaser complies with
all of its obligations as set forth in this Agreement.  Upon assignment of this
Agreement to the Assignee under paragraph 17(g) hereof, Seller re-execute the
Closing Documents reflecting the Assignee as the buyer/grantee.
 

2

--------------------------------------------------------------------------------



5.          Representations and Warranties of the Seller.
 
Seller represents and warrants to the Purchaser only the following:
 
(a)           Seller is the fee simple owner of the Property.
 
(b)           The Seller is a validly existing corporation, in good standing
under the laws of the State of Florida.
 
(c)           Seller’s execution of and performance under this Agreement is
pursuant to authority validly and duly conferred upon Seller and its signatory
hereto.
 
(d)           There are no parties in possession of any portion of the Property
as lessees, tenants at sufferance or trespassers.
 
(e)           Between the date hereof the Closing, no part of the Property will
be alienated, encumbered or transferred in favor of or to any party whatsoever
and Seller will execute no instrument which will affect title to the Property
unless such actions taken by Seller (i) can be released prior to or at Closing;
or (ii) are taken in conjunction with Seller’s applications and procedures
necessary for the proposed development of the Property.
 
(f)           That to the best of Seller’s knowledge, and without investigation,
and except as to any applications by Seller regarding the development of the
Property, there are no pending matters of litigation suits or other legal or
administrative actions or arbitration pending against or with respect to the
Property or any part thereof, nor has Seller received written notice of the
threat of any such outstanding actions, suits or other proceedings.  No
attachments, execution proceedings, assignments or bankruptcy or insolvency
proceedings are pending or threatened against or contemplated by Seller.
 
(g)            Seller is a validly organized and existing Florida corporation,
and is fully authorized to do business in the State of Florida, and Seller is
fully authorized to execute and deliver this Agreement and all other documents
contemplated hereunder, and take all actions required hereunder, without the
consent or approval of any other party, person or entity, including without
limitation any state or federal court.
 
In the event any of the above representations and warranties are not true and
correct as of the Closing Date, Purchaser may: a) proceed to close this
transaction in “as is” condition or b) cancel this transaction in which the
Deposit shall be refunded to Purchaser and all parties shall be released of
their obligations under this Agreement.  Except as provided below, all
warranties of Seller set forth in this paragraph shall not survive the Closing
and the delivery of the Special Warranty Deed and all warranties shall merge
into the Closing or Special Warranty Deed.  The foregoing limitation on such
representations and warranties, shall not, however, invalidate or limit in any
way, any and all representations and warranties that Seller has made in the
Closing Documents.
 

3

--------------------------------------------------------------------------------



The following disclaimer is subject to the foregoing representations and
warranties made by Seller in accordance with the terms of the preceding
paragraph:
 
DISCLAIMER OF REPRESENTATIONS OR WARRANTIES BY SELLER.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, SELLER HAS NOT MADE AND DOES NOT MAKE ANY
REPRESENTATIONS, WARRANTIES OR OTHER STATEMENTS AS TO THE CONDITION OF THE
PROPERTY NOR TO THE ZONING, USE OR ENTITLEMENTS OF SAME AND PURCHASER
ACKNOWLEDGES THAT AT CLOSING IT IS PURCHASING THE PROPERTY, ON AN “AS IS, WHERE
IS” BASIS AND WITHOUT RELYING ON ANY REPRESENTATIONS AND WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ITS AGENTS OR BROKERS AS TO ANY
MATTERS CONCERNING THE PROPERTY. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE OR ARE MADE AND NO
RESPONSIBILITY HAS BEEN OR IS ASSUMED BY SELLER OR BY ANY PARTNER, OFFICER,
PERSON, FIRM, AGENT OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF
SELLER AS TO THE PHYSICAL CONDITION OF THE PROPERTY NOR THE ZONING, USE OR
ENTITLEMENTS OF SAME OR THE VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL
THEREOF OR AS TO ANY OTHER FACT OR CONDITION WHICH HAS OR MIGHT AFFECT THE
PROPERTY OR OTHER CONDITION, VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL OF
THE PROPERTY OR ANY PORTION THEREOF. THE PARTIES AGREE THAT ALL UNDERSTANDINGS
AND AGREEMENTS HERETOFORE MADE BETWEEN THEM OR THEIR RESPECTIVE AGENTS OR
REPRESENTATIVES ARE MERGED IN THIS AGREEMENT AND THE SCHEDULES AND EXHIBITS
HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY EXPRESS THEIR AGREEMENT, AND
THAT THIS AGREEMENT HAS BEEN ENTERED INTO AFTER FULL INVESTIGATION, OR WITH THE
PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED FOR INVESTIGATION, NEITHER PARTY
RELYING UPON ANY STATEMENT OR REPRESENTATION BY THE OTHER UNLESS SUCH STATEMENT
OR REPRESENTATION IS SPECIFICALLY EMBODIED IN THIS AGREEMENT OR THE EXHIBITS
ANNEXED HERETO. WITHOUT LIMITING ANY OF THE EXPRESS REPRESENTATIONS AND
WARRANTIES IN THIS AGREEMENT, PURCHASER ACKNOWLEDGES THAT SELLER HAS REQUESTED
PURCHASER TO INSPECT FULLY THE PROPERTY AND INVESTIGATE ALL MATTERS RELEVANT
THERETO AND, WITH RESPECT TO THE PROPERTY, TO RELY SOLELY UPON THE RESULTS OF
PURCHASER'S OWN INSPECTIONS OR OTHER INFORMATION OBTAINED OR OTHERWISE AVAILABLE
TO PURCHASER.


                    /s/ E. P.
_____________________________
PURCHASER’S INITIALS
 

4

--------------------------------------------------------------------------------





 
6.          Conditions to Purchaser’s Obligations.
 
In addition to the performance by the Seller hereunder, the obligations of the
Purchaser to consummate the transactions contemplated hereby are subject to the
representations and warranties of Seller set forth in this Agreement shall be
true on and as of the Closing Date with the same force and effect as if such
representations and warranties had been made on and as of the Closing Date (any
of which may be waived in whole or in part by Purchaser at or prior to the
Closing).
 
7.          Closing and Related Matters.
 
(a)           The Closing Date and Conditions.  The delivery of the Closing
Documents and other acts necessary to accomplish the transactions provided for
in this Agreement (the “Closing”) shall take place on December 23, 2007 (the
“Closing Date”).
 
(b)           Prorations.  There shall be no prorations for real estate or
personal property taxes, service contracts or any other matters against the
Purchase Price, including the Deposits and the Cash to Close.  However, to the
extent that there are any liens, mortgages or judgments which are capable of
being satisfied by the payment of a monetary sum, Seller shall use so much of
the Deposits and/or Cash to Close as is necessary to satisfy such items on the
Closing Date and the Closing Statement shall be revised accordingly.  All
certified assessments as of the Closing Date for public improvements shall be
paid by Seller on the Closing Date and all pending assessments as of the Closing
Date for public improvements shall be assumed by Purchaser.   
 
(c)           Seller's Obligations at Closing.  At Closing, Seller shall (i) (i)
execute and deliver any and all other documents reasonably necessary or
reasonably advisable to consummate the transactions contemplated hereby and (ii)
execute the Lease attached hereto as Exhibit “D” (the “Lease”).  At closing,
Escrow Agent shall deliver the Closing Documents to Purchaser upon Purchaser’s
satisfaction of its obligations under Section 7(d) hereof.
 
(d)           Purchaser's Obligations at Closing.  At Closing, Purchaser shall
(i) pay to Seller the Cash to Close which constitutes the balance of the
Purchase Price, (ii) execute and deliver the Closing Statement held in escrow by
Escrow Agent and the Lease and (iii) execute and deliver all documents
reasonably necessary or reasonably advisable to consummate the transaction
contemplated hereby.
 
(e)           Closing Costs.  Seller shall pay the following costs in connection
with the Closing:  (i) Documentary stamps which are required to be affixed to or
paid in connection with the instrument of conveyance; (ii) the cost of recording
any corrective instrument; and (iii) the cost of releasing any and all mortgages
or other liens on the Property.
 
Purchaser shall pay (i) the cost of recording the Deed; and (ii) the cost of the
title search and examination for the Property and the owner’s title insurance
premium (if Purchaser elects to purchase such title insurance).
 

5

--------------------------------------------------------------------------------



8.          GAP Closing.
 
The Closing shall take place in such a fashion that the Title Company selected
to issue the Title Policy to the Purchaser shall insure the gap in time between
the last examination of title to the Property and the recording of the Deed to
the Property in favor of Purchaser, the Closing cash proceeds due Seller
hereunder shall be disbursed to Seller upon the written undertaking of the
insurance of such “gap” by the title insurer at the Closing and the Title
Company shall immediately proceed to record the Special Warranty Deed and
thereafter issue its owner’s policy of title insurance to the Purchaser.  Seller
shall furnish such Title Company with appropriate Affidavits and other documents
of Seller as it may reasonably require to insure the “gap”.
 
9.          Risk of Loss, Condemnation, and Casualty.
 
(a)           All risk of condemnation and the risk of loss, damage, or
destruction of the Property, by fire or otherwise, prior to the Closing shall be
on Seller.
 
(b)           If, after the Effective Date hereof and prior to the Closing all
or a part of the Property is subjected to a bona fide threat of condemnation by
a body having the power of eminent domain or is taken by eminent domain or
condemnation (or sale in lieu thereof), or all or a part of the Property is
damaged or destroyed by any cause, Seller shall immediately notify Purchaser in
writing and Purchaser may give written notice to Seller electing to cancel this
Agreement prior to the Closing hereunder, in which event both parties shall be
relieved and released of and from any further liability hereunder, the Deposit
and interest shall forthwith be returned to Purchaser by the Escrow Agent, and
thereupon this Agreement shall become null and void and be considered
cancelled.  If no such election is made, this Agreement shall remain in full
force and effect and the sale and purchase contemplated herein, less any
interest taken by eminent domain or condemnation, shall be effected with no
further adjustment, and upon the Closing Seller shall assign, transfer, and set
over to Purchaser all of the right, title and interest of Seller in and to any
awards that have been or that may thereafter be made for such taking; and Seller
shall assign, transfer and set over to Purchaser any sums of insurance money
paid for any damages or destruction.
 
10.          Default.
 
(a)           Seller's Default.  In the event that Seller should fail to
consummate the transaction contemplated herein for any reason except Purchaser's
material default or the failure of Purchaser to satisfy any of the material
conditions to Seller's obligations set forth herein, Purchaser may, at its
option, either terminate this Agreement and receive a full and immediate refund
of the Deposit held by Seller or enforce specific performance of this Agreement
thereby, in both cases, waiving the right to damages.
 
(b)           Purchaser's Default.  In the event Purchaser should fail to
consummate the transaction contemplated herein for any reason except material
default by Seller, the Seller shall retain the First Deposit, such sum being
agreed upon as liquidated damages for the failure of Purchaser to perform the
duties, liabilities, and obligations imposed upon it by the terms and provisions
of this Agreement and because of the difficulty, inconvenience and uncertainty
of
 

6

--------------------------------------------------------------------------------



ascertaining actual damages.  The maximum liability that the Purchaser has with
respect to a default by Purchaser hereunder is loss of the First Deposit and no
other damages, right, or remedies shall in any case be collectible, and Seller
agrees to accept and take the First Deposit as its total damages in relief
hereunder in such event.  In such event, Seller shall return to Purchaser the
Second Deposit and Third Deposit to extent previously paid by Purchaser to
Seller.  No delay or omission in the exercise of any right or remedy accruing to
Seller upon any breach by Purchaser under this Agreement shall impair such right
or remedy or be construed as a waiver of any such breach theretofore or
thereafter occurring.  The waiver by Seller of any condition or the breach of
any term, covenant or condition herein contained shall not be deemed to be a
waiver of any other condition or of any subsequent breach of the same or any
other term, covenant or condition herein contained.
 
11.          Escrow Agent.
 
The Escrow Agent under this Agreement shall be Adorno & Yoss LLP, 2525 Ponce De
Leon Boulevard, Suite 400, Miami, Florida 33134.
 
The execution of this Agreement by the Escrow Agent is solely for purposes of
evidencing the acknowledgment by said Escrow Agent of the receipt by it of the
Closing Documents specified in Paragraph 4 hereinabove.  In the event of any
dispute regarding any action taken, or proposed to be taken, by the Escrow Agent
with respect to the Closing Documents, (collectively, the “Escrow”) held by the
Escrow Agent pursuant to this Agreement, the Escrow Agent, in its sole
discretion, may:
 
(a)           Refuse to comply with any demands on it and continue to hold the
Escrow until it receives either (i) written notice signed by Purchaser and
Seller and the other person, if any, directing the Escrow, or (ii) an order of
Court, having final jurisdiction thereover, directing the delivery of the
Escrow;
 
(b)           On notice to Seller and Purchaser, take such affirmative action as
it may deem appropriate to determine its duties as Escrow Agent including, but
not limited to, the delivery of the Escrow to a court of competent jurisdiction
and the commencement of an action for interpleader;
 
(c)           If Purchaser or Seller shall have commenced litigation with
respect to the Escrow, deliver the Escrow to the Clerk of the Court in which
said litigation is pending.
 
Upon delivery of the Escrow under the provision of (a), (b) or (c) above, the
Escrow Agent shall have no further obligation with respect to the Escrow.
 
Both Purchaser, Seller and Escrow Agent acknowledge that the Escrow Agent is
acting hereunder as a depository of the Closing Documents only to the parties,
and Purchaser and Seller, jointly and severally, do hereby agree to indemnify
and hold harmless the Escrow Agent of and from any and all liabilities, costs,
expenses and claims, of any nature whatsoever, by reason of or arising out of
any act as Escrow Agent hereunder, except in the case of Escrow Agent's gross
negligence or willful misconduct.
 

7

--------------------------------------------------------------------------------



All parties agree that the Escrow Agent shall not be liable to any party or
person whomsoever for (i) the sufficiency, correctness, genuineness or validity
of any instrument deposited with it or any notice or demand given to it or for
the form of execution of such instrument, notice or demand, or for the
identification, authority or rights of any person executing, depositing or
giving the same or for the terms and conditions of any instrument, pursuant to
which the parties may act; (ii) acting upon any signature, notice, demand,
request, waiver, consent, receipt or other paper or document believed by Escrow
Agent to be genuine and Escrow Agent may assume that any person purporting to
give it any notice on behalf of any party in accordance with the provisions
hereof has been duly authorized to do so, or (iii) otherwise acting or failing
to act under this Paragraph 11 except in the case of Escrow Agent's gross
negligence or willful misconduct.  Purchaser acknowledges that Escrow Agent is
counsel to Seller and Purchaser agrees to such representation and waives any
conflict that  may arise as a consequence of Adorno & Yoss LLP acting in such
dual capacities.  Adorno & Yoss LLP does not represent Purchaser in any capacity
whatsoever.
 
12.          Notices.
 
Any notice or communication required or permitted to be given or served upon any
party hereto in connection with this Agreement must be in writing, and shall be
deemed given when personally delivered or 72 hours after being deposited in the
United States Mail, certified, return receipt requested, with postage prepaid,
or 24 hours after being given to an overnight courier for delivery, or when
transmitted by facsimile with a receipt for transmission addressed as follows:
 
If to Purchaser:


Superfun B.V.
Roerdompstraat 19
1171 HB Badhoevedorp
The Netherlands


If to Seller:


Imaging Diagnostic Systems, Inc.
6531 NW 18th Court
Plantation, FL 33313


With copy to:


Robert Macaulay, Esquire
Adorno & Yoss LLP
2525 Ponce De Leon Boulevard
Suite 400
Miami, FL 33134



8

--------------------------------------------------------------------------------





Any party hereto may, by giving five (5) days written notice to the other party
hereto, designate any other address in substitution of the foregoing address to
which notice shall be given.  Notices to or from legal counsel for the parties
with copies to the intended party shall constitute appropriate and valid notice
hereunder.
 
13.          Governmental Authorities.
 
As used herein, the term “Governmental Authority(ies)” includes the City of
Plantation, Florida, Broward County, the Government of the United States of
America, the State of Florida, and each and every agency, division, commission,
subdivision, and instrumentality of the foregoing, any or all of which have
jurisdiction over the Property or any part thereof.
 
14.          Compliance with Code.
 
In order to comply with the provisions of Section 1445 of the Internal Revenue
Code of 1986 (the “Code”), as amended, Seller shall deliver to Purchaser at
Closing, an affidavit in which Seller, under penalty of perjury, affirms that
Seller is not a “foreign person” as defined in the Code, states the United
States taxpayer identification number of Seller, affirms that Seller intends to
timely file a United States income return with respect to the transfer of the
Property and which otherwise conforms to the requirements of Section 445 of the
code and the Regulations promulgated thereunder.  If Seller fails to furnish an
affidavit as required, Purchaser shall withhold ten (10%) percent of the gross
sales price of the Property, in lieu of payment thereof to Seller, and, instead,
pay such amount to the Internal Revenue Service in such form and manner as may
be required by law.
 
15.          Compliance with OFAC.  Purchaser and Seller hereby covenant,
represent and warrants to each other as of the Effective Date and as of the
Closing Date as follows:
 
(a)           Purchaser and Seller and each of their Affiliates are “U.S.
Persons” as defined in the regulations administered by United States Treasury
Department's Office of Foreign Assets Control (“OFAC”), and are subject to those
regulations and to Executive Order 13224 effective on September 24, 2001 (“EO
13224”) (the OFAC regulations and EO 13224 together “Blocking Regulations”) and
are in full compliance with the requirements of all Blocking
Regulations.  “Affiliates” in this Paragraph 16 means with respect to any
Person, any other Person directly or indirectly controlling or controlled by or
under direct or indirect common control with such Person.  For purposes of this
definition, “control”, when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.  “Person” or “person” in this Paragraph 16 means any individual,
corporation, partnership, joint venture, association, joint stock company,
trust, trustee(s) of a trust, unincorporated organization, or government or
governmental authority, agency or political subdivision thereof, and shall
include such Person’s successors and assigns.
 

9

--------------------------------------------------------------------------------



(b)           None of (i) Seller, Purchaser, or any of their Affiliates, (ii)
any Person that owns voting shares of Purchaser, Seller, or any of their
Affiliates, or any director of such Person, (iii) any director of Purchaser,
Seller, or any of their Affiliates, nor (iv) any Person who owns or controls (as
determined by OFAC) any of the Persons specified in clauses (i) through (iii) of
this subsection, is a Person (A) that is subject to the prohibitions contained
in EO 13224 or any other Blocking Regulations or (B) whose name appears on
OFAC's most current list of “Specially Designated Nationals and Blocked
Persons.”
 
(c)           Purchaser shall deliver to Seller any and all information
reasonably requested by Seller to enable Seller to ensure Purchaser’s compliance
with this Paragraph 16.  The provisions of this Paragraph 16 shall also apply to
any assignee of Purchaser.  Seller shall not be obligated to consummate the
transaction contemplated by this Agreement if Purchaser fails to comply with the
provisions of this Paragraph 16 or if the representations by Purchaser in this
Paragraph 16 are false.
 
(d)           Seller shall deliver to Purchaser any and all information
reasonably requested by Purchaser to enable Purchaser to ensure Seller’s
compliance with the terms of this Paragraph 16.  The provisions of this
Paragraph 16 shall also apply to any assignee of Seller.  Purchaser shall not be
obligated to consummate the transaction contemplated by this Agreement if Seller
fails to comply with the provisions of this Paragraph 16 or if the
representations by Seller in this Paragraph 16 are false.
 
16.          Confidentiality.
 
The Purchaser and Seller hereby agree that the existence and contents of this
Agreement, the records, and all third-party reports are confidential and shall
not be disclosed to third parties (except for brokers, attorneys, the Title
Company, accountants or other consultants who are necessary for the consummation
of this transaction) without the consent of the Purchaser and Seller. The
Purchaser and Seller further agree that all discussions between the Purchaser
and Seller concerning this transaction will be held in confidence except as
stated hereinabove
 
17.          General Provisions.
 
(a)           Governing Law.  This Agreement and all questions of
interpretation, construction and enforcement hereof, and all controversies
arising hereunder, shall be governed by the applicable statutory and common law
of the State of Florida.
 
(b)           Severability.  In the event any term or provision of this
Agreement shall be held illegal, unenforceable or inoperative as a matter of
law, the remaining terms and provisions of this Agreement shall not be affected
thereby, but each such term and provision shall be valid and shall remain in
full force and effect.
 
(c)           Binding Effect, Entire Agreement, Modification.  This Agreement
shall be binding upon, and shall inure to the benefit of, the successors and
assigns of the parties hereto.  This Agreement embodies the entire contract
between the parties hereto with respect to the Property and supersedes any and
all prior agreements and understandings, written or oral, formal
 

10

--------------------------------------------------------------------------------



or informal.  No modifications or amendments to this Agreement, of any kind
whatsoever, shall be made or claimed by Seller or Purchaser, and no notices of
any extension, change, modification or amendment made or claimed by Seller or
Purchaser (except with respect to permitted unilateral waivers of conditions
precedent by Purchaser) shall have any force or effect whatsoever unless the
same shall be endorsed in writing and fully signed by Seller and Purchaser.
 
(d)           Further Assurances.  In addition to the foregoing, the parties
hereto, at the time and from time to time at or after Closing, upon request of
Purchaser or of Seller, as the case may be, agree to do, execute, acknowledge
and deliver all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurances, as may be reasonably required for: (i) the
better assigning, transferring, granting, conveying assuring and confirming unto
the Purchaser all of Seller's right, title and interest in and to the Property
being conveyed hereunder; and (ii) the more effective consummation of the other
transactions referred to in this Agreement.
 
(e)           Captions.  Captions and Article headings contained in this
Agreement are for convenience and reference only and in no way define, describe,
extend or limit the scope or intent of this Agreement nor the intent of any
provision hereof.
 
(f)           Litigation.  In the event of any litigation between the parties to
this Agreement relating to or arising out of this Agreement, the prevailing
party shall be entitled to an award of reasonable attorneys' fees and costs,
including such fees and costs at trial and on appeal.
 
(g)           Assignment.  This Agreement is not assignable by Purchaser except
to a corporation which is wholly owned by the Purchaser (“Assignee”).
 
(h)           Remedies.  Unless otherwise specified, no remedy conferred upon
either party in this Agreement is intended to be exclusive of any other remedy
herein or by law provided or permitted, but each shall be cumulative and shall
be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity by statute.  Every power or remedy given by this
Agreement to the Purchaser or to which the Purchaser may otherwise be entitled
may be exercised concurrently or independently, from time to time, and as often
as may be deemed expedient by the Purchaser and the Purchaser may pursue
inconsistent remedies.
 
(i)           Waiver.  No waiver of any provision of this Agreement shall be
effective unless it is in writing, signed by the party against whom it is
asserted and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.
 
(j)           Survival.  The Disclaimer of Representations or Warranties by
Seller in Paragraph 5, and Paragraph 17(r) shall survive the Closing,
termination or voidability of this Agreement and shall continue to be binding on
Seller and Purchaser, as applicable.
 
(k)           Facsimile and Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original but all of
which shall constitute one and the same Agreement.  A facsimile signature of any
party to this Agreement shall be fully binding on such party.
 

11

--------------------------------------------------------------------------------



(l)           Recordation of Agreement.  Neither this Agreement nor any
memorandum thereof or reference thereto may be recorded in any Public Records in
the State of Florida.
 
(m)           Interpretation.  All terms and words used in this Agreement,
regardless of the number and gender in which used, shall be deemed to include
any other gender or number as the context or the use thereof may require.  This
Agreement shall be interpreted without regard to any presumption or other rule
requiring interpretation against the party causing this Agreement or any part
thereof to be drafted.  Any period measured in “days” shall mean consecutive
calendar days, except that the expiration of any time period measured in days
that expires on a Saturday, Sunday or legal holiday automatically will be
extended to the next day that is not a Saturday, Sunday or legal holiday.
 
(n)           Exhibits.  Exhibits “A”, “B”, “C” and “D” attached hereto are an
integral part of this Agreement.
 
(o)           Time for Acceptance.  This Agreement, when duly executed by all of
the parties hereto, shall be binding upon the parties hereto, their heirs,
representatives, successors and assigns.  The Purchaser must execute this
Agreement and no later than 2:00 PM Eastern Daylight Saving Time on day of
September 13, 2007.  In the event this Agreement has not been duly executed by
the Seller and two (2) duly executed counterparts (or facsimile copy) delivered
to the Purchaser by day of September 13, 2007, at 5:00 o'clock, PM, then the
offer herein and herewith made by the Purchaser shall terminate and this
Agreement shall be null and void and the Seller shall return to the Purchaser
the First Deposit made hereunder.
 
(p)           Radon Gas.  Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who were exposed to it over time.  Levels of radon that
exceed federal and state guidelines have been found in buildings in
Florida.  Additional information regarding radon and radon testing may be
obtained from your county public health unit.
 
(q)           Time of Essence/Extensions.  Time shall be of the essence in
regard to the performance by the Purchaser and Seller of all of their respective
obligations under the terms and conditions of this Agreement.  Seller will not
grant any extensions of periods of time within which Purchaser must perform
hereunder.
 
(r)           Brokerage Fees.  Seller and Purchaser mutually represent to each
other that no real estate broker or agent has been engaged by or is involved
with either Seller or Purchaser in connection with this transaction.  Seller and
Purchaser agree to indemnify and hold each other harmless from any and all
claims or demands by any real estate broker or agent, claiming by, through or
under Seller or Buyer, respectively.  This indemnification shall also include
payment of costs and reasonable attorney’s fees incurred in this regard,
including those costs and reasonable attorney’s fees that may be incurred in any
appellate, bankruptcy or post-judgment proceedings.
 


 
[Signature page follows]
 

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
WITNESSES:
 
 
 
 
/s/ R. W. Ng
 
NAME: R. W. Ng
 
 
PURCHASER:
 
SUPERFUN B.V., a corporation formed under the laws of The Netherlands
 
By: /s/ E. Paap
 
          E. Paap
 
 
WITNESSES:
 
 
 
 
/s/ Gregg Rodes
 
NAME: Gregg Rodes
 
SELLER:
 
IMAGING DIAGNOSTIC SYSTEMS, INC., a Florida corporation
 
 
Per: /s/ Timothy B. Hansen
 
             Timothy B. Hansen
 




13

--------------------------------------------------------------------------------



EXHIBIT “A”


DESCRIPTION OF LAND






Lots 4 and 5, of Landmark Industrial Park, according to the plat thereof, as
recorded in plat book 96, page 40, public records of Broward County, Florida



14

--------------------------------------------------------------------------------



EXHIBIT “B”


SELLER’S POLICY OF TITLE INSURANCE

15

--------------------------------------------------------------------------------



EXHIBIT “C”


CLOSING DOCUMENTS




a)           Special Warranty Deed


b)           Seller’s No Lien, Gap and FIRPTA Affidavit


c)           Closing Statement

16

--------------------------------------------------------------------------------



EXHIBIT “D”


LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”) is made as of this ____ day of
_____________, 2007, by and between__________________, a ___________________
formed under the laws of ________ (hereinafter called “Landlord”), and IMAGING
DIAGNOSTIC SYSTEMS, INC., a Florida corporation (hereinafter called “Tenant”).


W I T N E S S E T H :


Section 1.  Premises:  The Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord, subject to the terms and conditions in this Lease and
subject to all zoning ordinances and restrictions and reservations of record,
the following described property (“Premises”):


24,549 square feet, more or less, located at 6531 Northwest 18th Court,
Plantation, Florida  33313, as described in greater detail on Exhibit A, of
which the parties agree that the rentable square footage shall be deemed to be
24,000.


The Premises is being leased in “AS IS” condition except as otherwise
specifically provided herein.  Landlord has made no representations to Tenant
regarding the condition of the Premises, and Tenant hereby acknowledges that
Tenant has, prior to the date hereof, undertaken all inquiry, which Tenant deems
appropriate under the circumstances to determine the actual condition of the
Premises.


Section 2.  Term:  Tenant shall have and hold the Premises for a term beginning
on the Commencement Date (as hereinafter defined) and terminating on the
Expiration Date (as hereinafter defined) unless extended in accordance with this
Lease or sooner terminated pursuant to the terms hereof (the
“Term”).  Notwithstanding the foregoing, either party may cancel this Lease
without penalty or fault upon 180 days prior written notice given to the other
party, to be effective on the first day of the month following the expiration of
said 180 day period.


Section 3.  Commencement and Expiration Dates:  The date of commencement of the
Term of this Lease (the “Commencement Date”) shall be the date first written
above.  The date of the expiration of the Term of this Lease shall be that date
which completes five (5) years from the Commencement Date except that in the
event that the Commencement Date is a date other than the first day of a
calendar month, said term shall be extended for the number of days equal to the
remainder of the calendar month following the Commencement Date (the “Expiration
Date”).  For purposes of this Agreement, a “Lease Year” shall mean:  for the
first year, the period beginning on the Commencement Date and ending on the
first annual anniversary of the last day of the month in which the Commencement
Date falls (unless the Commencement Date falls on the first day of a month, in
which case the first Lease Year shall end on the first annual anniversary of the
month-end preceding the Commencement Date); and for subsequent years, the twelve
month period ending on each annual anniversary within the lease term of the
final day of the first Lease Year.  Landlord and Tenant acknowledge that certain
obligations under various articles of this lease may commence prior to the
Commencement Date of the lease term and agree that this is a binding and
enforceable agreement as of the date Landlord and Tenant execute this Lease.


Section 4.  Rental:  Commencing on the first day of the seventh month of the
first Lease Year, Tenant shall pay to Landlord as Minimum Annual Rent (the
“Minimum Annual Rent”) for the balance of

17

--------------------------------------------------------------------------------



the first Lease Year the sum of $12.00 per square foot, payable in monthly
installments of $24,000, plus applicable sales tax.  Thereafter, rental shall be
due on the first day of each calendar month.  No Minimum Annual Rent shall be
due for the first six months of the Term.  All rent shall be due in advance and
without demand, deduction or setoff.  All rent shall be paid at the Landlord’s
address listed below, or to such other address or place designated by Landlord
by written notice to Tenant.


Section 5.  Annual Rent Escalations:  During the term and any renewal term of
this Lease, the Minimum Annual Rent shall be increased every year.  Commencing
with the first day of the second Lease Year and on each Lease Year anniversary
thereafter, the Minimum Annual Rent shall be cumulatively increased by $24,000
per each Lease Year ($1.00 per rentable square foot), plus applicable sales tax.


Section 6.  Sales Tax:  Together with each monthly payment of Minimum Annual
Rent, Tenant shall pay Landlord any and all applicable sales and/or excise taxes
due thereon.


Section 7. Partial Months’ Rental:  If the Commencement Date occurs on a day
other than the first day of the month, then the monthly installment of Minimum
Annual Rent shall be prorated for such partial month(s) on a per diem basis.
Together with each partial months’ rental, Tenant shall pay Landlord any and all
applicable sales and/or excise taxes due thereon.


Section 8.  Type of Lease:  Except as otherwise provided in this Lease, the
Minimum Annual Rental is to be paid to Landlord net of taxes, insurance and
maintenance.  This is a “triple net lease” in that Tenant shall be responsible
for the cost of taxes, insurance, maintenance, utilities and all other charges,
except for those items of maintenance which are specifically made the
responsibility of the Landlord in this Lease.


Section 9.  Taxes:  Tenant agrees to pay when due, Tenant’s full proportionate
share as determined pursuant to this Section of all ad valorem and non-ad
valorem taxes and assessments, special or otherwise, which may be levied or
assessed by any lawful authority against the Premises (“Taxes”) plus all
applicable sales and excise taxes due thereon.  For the calendar years in which
the Commencement and Expiration Dates occur, the taxes and assessments for such
calendar year shall be prorated between Landlord and Tenant based upon the
number of days of the lease term  during said calendar year and regardless of
the due date of the tax or assessment, such tax or assessment shall be deemed to
have been assessed prorata throughout the Lease Year.  Tenant shall be
responsible for any other taxes, including tangible personal property taxes, in
keeping with the character of this Lease as a triple net lease.  Tenant shall
pay all Taxes directly to the governmental authority on or before the due date
and Tenant shall provide Landlord with proof of payment of such Taxes.


Section 10.  Roof Repairs:  The parties acknowledge that certain roof repairs
are required on the Premises.  Within a reasonable time after the Commencement
Date, Tenant shall make such repairs at Tenant’s sole cost in the approximate
amount of $25,000


Section 11.  Landlord's Insurance and Tenant's Reimbursement:  Tenant will pay
for Landlord’s insurance of the following character:


(a)           Hazard insurance on the building (but not on Tenant’s property) in
the amount of $__________ insuring against loss or damage by fire, lightning,
windstorms, hail, explosion, aircraft, smoke damage, vehicle damage and other
risks from time to time included under “extended coverage” policies and such
other risks as are or shall customarily be insured against.



18

--------------------------------------------------------------------------------



(b)           Liability insurance in the amount of $1,000,000 each occurrence.


Tenant agrees to pay the premiums for the foregoing insurance directly to the
insurer when due.  Landlord shall be the named insured and shall own the
policy.  Policy periods, which differ from the Term, shall be prorated to the
Term of this Lease.  The monthly rental payment shall be subject to change based
upon changes in the premiums.  Notwithstanding the foregoing, attached hereto as
Exhibit B is copy of the declaration of insurance which the parties agree
satisfies the limits set forth in this Section.


Section 12.  Utilities and Dues:  Tenant shall pay all water, trash disposal,
gas, electricity, fuel, light, heat, power and all other utility bills for the
Premises, for all other services and materials used by Tenant in connection
therewith, and for all association dues and similar charges, when due.  If
Tenant does not pay the same when due, Landlord may pay the same on Tenant's
account and Tenant hereby agrees to reimburse Landlord for any sums so expended
by Landlord with the next monthly installment of Minimum Annual Rent due
thereafter.  Tenant hereby acknowledges and agrees that Landlord shall not be
obligated to supply or obtain, nor shall Landlord be liable for, nor shall Rent
abate by reason of, any failure to furnish, or suspension or delays in
furnishing, any utility service to the Premises.


Section 13.  Late Charges:  Any installment of Minimum Annual Rent or other
amount payable pursuant to this Lease which is not paid when due shall
thereafter bear interest at the rate of twelve-percent (12%) per annum until
paid.  In addition, for each installment of Minimum Annual Rent or other amount
payable pursuant to this Lease which is not paid by the fifth (5th) day after it
becomes due, Tenant shall be obligated to pay to Landlord an administrative fee
equal to five percent (5%) of such amounts to cover the cost of handling and
processing such late payments.  In the event that any such interest or late
charge is deemed to exceed the maximum legally allowable charge under applicable
state law, such charge shall be reduced to the maximum legally allowable
charge.  Collection of late charges shall not constitute a waiver of any other
right or remedy available to Landlord for non-payment or late payment.


Section 14.  Quiet Possession:  Landlord is the sole owner of the Premises and
has the full right and authority to enter into this lease without the consent of
any other person.  Upon payment by Tenant of the rents herein provided, and upon
the observance and performance of all terms, provisions, covenants and
conditions on Tenant's part to be observed and performed, Tenant shall, subject
to all of the terms, provisions, covenants and conditions of this Lease
Agreement, peaceably and quietly hold and enjoy the Premises for the Term hereby
demised.  Landlord is not aware of any condemnation proceedings, foreclosure
proceedings or any other pending or threatened suit, which involves the
Premises, or any environmental matter.  Landlord is not aware of any existing
environmental problem regarding the Premises but discloses that the property was
used previously in operation of a printing business.


Section 15.  Use of Premises:  The Premises for the entire Term shall be used
solely for a light manufacturing and assemble and related office use, and no
other use shall be made thereof without the prior written consent of the
Landlord.


Section 16.  Return of Premises:  Upon the expiration or sooner termination of
the Term of this Lease, Tenant shall quit and surrender to Landlord the
Premises, broom-clean, in good order and condition, ordinary wear and tear
excepted, and shall surrender to Landlord all keys to or for the Premises and
inform Landlord of all combinations of locks, safes and vaults, if any, in the
Premises.  Prior to the expiration or termination of this Lease, Tenant, at its
expense, shall promptly remove from the Premises all personal property of
Tenant, repair all damage to the Premises caused by such removal and restore the
Premises to the condition which existed prior to the installation of the
property so removed.  Any personal property of Tenant not removed within ten
(10) days following the expiration or earlier termination of the Lease shall be
deemed to have been abandoned by Tenant and may, in accordance with applicable
state and local law, be

19

--------------------------------------------------------------------------------



retained or disposed of by Landlord, as Landlord shall desire.  Tenant's
obligation to observe or perform the covenants set forth in this Section shall
survive the expiration or sooner termination of this Lease.


Section 17.  Alterations and Tenant's Work:  Tenant shall have no right to make
any structural alterations or modifications to the Premises or to make any roof
penetrations without the prior written approval of Landlord which written
consent may not be unreasonably withheld.  All improvements must be made in
accordance with all applicable federal, state, and local laws, regulations,
ordinances, and other restrictions and in good and workmanlike manner.  Tenant
shall be responsible for obtaining all required permits and approvals, from
city, county, state, or other governing bodies having jurisdiction over the
Premises.  Prior to commencing any work, Tenant shall provide Landlord with
complete plans and specifications for the proposed work in form sufficient for
obtaining a building permit.  Except as expressly provided otherwise in this
Lease, Landlord shall have a period of twenty (20) days from receipt of the
plans and specifications in which to approve or reject the submittals.  No
approval by Landlord shall be deemed a warranty as to the fitness of the plans
or specifications or the work to be performed thereunder.  Tenant is encouraged
to discuss proposed improvements with Landlord prior to making formal submittals
in order to save time and reduce comments.


Section 18. Ownership of Improvements:  All installations, alterations,
additions and improvements upon the Premises made by or on account of Tenant
hereto shall become the property of Landlord when installed and shall remain
upon and be surrendered with the Premises upon expiration of the Lease or sooner
termination of the Term.


Section 19.  Removal of Trade Fixtures:  Tenant may (if not in default
hereunder), upon the expiration of this Lease or any extension thereof, remove
all trade fixtures which it has placed in Premises, provided Tenant repairs all
damage to Premises caused by such removal.


Section 20.  Repairs by Tenant/Landlord:  Except as otherwise provided in this
Lease, Tenant shall, at Tenant's sole expense, keep and maintain the entire
Premises in good order and repair whether such parts of the Premises were
installed by Landlord or Tenant.  Tenant shall be responsible for all
maintenance, repairs and replacements of the Premises or any portion thereof;
provided that Landlord agrees to keep all fixtures pertaining to heating,
air-conditioning, water, sewer and electrical system in good order and repair
and agrees also that Landlord shall be liable for any damage to such heating,
air-conditioning, water, sewer, and electrical systems except to the extent such
damage is incurred by Tenant’s negligence, in which case Tenant shall repair and
be liable for the damage.  Tenant agrees to return said Premises to Landlord at
the expiration of this Lease in as good condition and repair as when first
received.  Tenant shall not be responsible for the repair of the foundation,
exterior, load bearing walls and trusses except:  (i) where such repair relates
to any intentional or negligent act or omission of Tenant, Tenant’s agents,
concessionaires, contractors, employees, invitees, licensees or trespassers; or
(ii) as expressly provided otherwise in this Lease.  In addition to other
remedies available to Landlord, if Tenant fails to perform any repairs required
of Tenant hereunder within thirty (30) days of notice by Landlord, Landlord may
cause such repairs to be performed and Tenant shall reimburse Landlord for any
sums so expended with the next monthly installment of Minimum Annual Rent due
hereunder.


Section 21.  Signs:   Landlord hereby approves all Tenant’s signage that may
exist on the Commencement Date and any change in signage requires the prior
written consent of Landlord.  Tenant shall, at Tenant's sole expense, maintain
any permitted signage, decorations, lettering and advertising matter in good
condition and repair and in full compliance with all applicable laws,
ordinances, regulations and other governmental restrictions.  Upon the
expiration of the Term, Tenant shall remove its name from any signage and repair
any damage caused by such removal.

20

--------------------------------------------------------------------------------





Section 22.  Maintenance of Premises:  Except as otherwise provided in this
Lease, Tenant shall be responsible for and shall maintain the Premises in a
clean and well-kept condition at all times, at Tenant's sole cost and
expense.  Without limiting the foregoing, Tenant hereby agrees that it (i) will
keep the exterior of the Premises in a clean, attractive and well painted
condition and free from mildew; (ii) will replace promptly with glass of like
kind and quality, any plate glass or window glass of the Premises which may
become cracked or broken; (iii) will maintain the Premises at its own expense in
a clean, orderly and sanitary condition and free of insects, rodents, vermin and
other pests; (iv) will not permit undue accumulations of garbage, trash, rubbish
and other refuse, and will keep such refuse in proper containers on the
Premises; (v) will maintain the lawn and landscaping; and (vi) will comply with
all laws and ordinances and all valid rules and regulations of the government of
the United States or any state, county or city in which the Premises are located
and any other applicable unit of government, or any agency thereof, and all
requirements of any public or private agency having authority over insurance
rates with respect to the use or occupancy of the Premises by Tenant.  In
addition to other remedies available to Landlord, if Tenant fails to perform any
maintenance required of Tenant hereunder within thirty (30) days of notice by
Landlord, Landlord may cause such maintenance to be performed and Tenant shall
reimburse Landlord for any sums so expended with the next monthly installment of
Minimum Annual Rent due hereunder.  Landlord will be responsible for such
repairs to the roof as may be deemed necessary.


Section 23.  Construction Liens:  Landlord's interest in the Premises shall not
be subject to liens for improvements made by Tenant.  Tenant shall not permit
any construction or other similar lien to be filed and stand against the
Tenant's leasehold interest or the fee estate, reversion or other estate of
Landlord in the Premises by reason of any work, labor, service or materials
performed for or furnished to Tenant or anyone occupying Premises (or any part
thereof) through or under Tenant.  If any such lien shall be filed in
contravention of the foregoing, Tenant shall, without cost or expense to
Landlord and within ten (10) days after receiving notice of such lien, either
cause the same to be discharged of record by payment, bonding, court order or
otherwise as provided by law.  All materialmen, contractors and other persons
contracting with Tenant with respect to the Premises or any part thereof, or any
of their subcontractors, laborers or suppliers, or any such party who may avail
himself of any lien against the Premises are hereby charged with notice that
they shall look solely to Tenant to secure payment of any amounts due for work
done or material furnished to Tenant or the Premises.  Tenant shall advise all
persons furnishing labor, materials or services to the Premises in connection
with Tenant's improvements thereof of the provisions of this Section.  Tenant
shall promptly inform Landlord upon receipt, by Tenant, of any notice of the
filing of such construction liens.  In the event Tenant shall fail to discharge
said construction lien as aforesaid, Landlord, at its option, in addition to all
other rights or remedies herei­n provided, may bond or pay said lien or claim
without inquiring into the validity thereof for the account of Tenant, and all
sums so advanced by Landlord shall be paid by Tenant as rent as and when Tenant
is billed therefor.  Landlord may record a memorandum of this Lease in order to
advise others of the above provisions.


Section 24.  Tenant's Insurance:


(a)           Tenant shall, at Tenant's sole cost and expense for the mutual
benefit of Landlord and Tenant, maintain throughout the Term of this Lease,
personal and bodily injury and property damage liability insurance against
claims for bodily injury, death or property damage occurring on, in or about the
Premises of not less than One Million Dollars ($1,000,000) in respect of
personal injury or death to any one person and of not less than One Million
Dollars ($1,000,000) in respect of any one accident and of not less then One
Million Dollars ($1,000,000) property damage aggregate coverage.  During the
period of any construction, Tenant shall also cause its Contractors to also
maintain such coverage.  Each such insurance policy shall be written as primary
coverage and not contributing with or in excess of any coverage which Landlord
may carry.

21

--------------------------------------------------------------------------------





(b)           Tenant shall, at Tenant's sole cost and expense, obtain and
maintain in effect throughout the Term insurance policies providing for the
following coverage:  all risk and property insurance against fire, theft,
vandalism, malicious mischief, sprinkler leakage and such additional perils as
now are or hereafter may be included in a standard extended coverage endorsement
insuring Tenant's trade fixtures, furnishings, equipment and all items of
personal property of Tenant located on or in the Premises for the full
replacement value thereof.  All proceeds of such insurance, so long as the Lease
shall remain in effect, shall be used only to repair or replace the items so
insured.


(c)           Tenant shall, at Tenant's sole cost and expense, obtain and
maintain in effect throughout the Term insurance policies providing for the
following coverage:  all risk and property insurance against wind, hail, water,
fire, theft, vandalism, malicious mischief, sprinkler leakage and such
additional perils as now are or hereafter may be included in a standard extended
coverage endorsement insuring the Premises in an amount not less than
$2,100,000, adjusted for increases in the value of the Premises, from time to
time.  Landlord shall be the named insured under such policies and all proceeds
of such insurance shall be payable solely to Landlord.  Deductibles under the
insurance in this sub-Paragraph (c) shall be as are commercially available at
the time of issuance and Landlord acknowledges and agrees that the deductibles
presently available for wind/hail insurance is 10%.


(d)           All insurance provided in this paragraph shall be effected under
valid and enforceable policies issued by insurers of recognized responsibility
which are licensed to do business in the state in which the Premises are
located, are rated A+ or better by A.M. Best and have been approved in writing
by Landlord, such approval not to be unreasonably withheld.  Prior to the
earlier of the Commencement Date or Commencement of Tenant's Work, and
thereafter not less than thirty (30) days prior to the expiration dates of each
policy furnished pursuant to this paragraph, Tenant shall deliver to Landlord or
Landlord's mortgagee, as directed by Landlord, the original or certified copy of
the policy or policies, and/or renewals thereof, evidencing Tenant's continued
insurance coverage as required hereunder and evidencing the payment of premiums
necessary to maintain such insurance coverages.


(e)           All policies of insurance provided in this paragraph shall name
Landlord and, at Landlord's request Landlord's mortgagee and/or any management
agent as additional-named insureds, unless indicated otherwise.  Each policy of
insurance shall provide that such insurance policy shall not be cancelled unless
Landlord shall have received twenty (20) days prior written notice of
cancellation.  Tenant shall require its insurer(s) to include in all of Tenant's
insurance policies which could give rise to a right of subrogation against
Landlord a clause or endorsement whereby the insurer(s) shall waive any rights
of subrogation against Landlord.  Tenant hereby releases Landlord and its
partners, officers, directors, agents and employees from any and all liability
or responsibility to Tenant or any person claiming by, through or under Tenant,
by way of subrogation or otherwise, for any injury, loss or damage to Tenant's
property covered by a valid and collectible fire insurance policy with extended
coverage endorsement.


(f)           Notwithstanding the foregoing, attached hereto as Exhibit C is
copy of the declaration of insurance which the parties agree satisfies all the
requirements and limits set forth in this Section.


Section 25.  Total or Partial Destruction:  In the case of damage to or
destruction of the Premises by hurricane, fire, wind or other casualty, Tenant
shall restore, repair, replace or rebuild the Premises as nearly as possible to
the condition the Premises was in prior to such damage or destruction to the
extent that Landlord makes the insurance proceeds available for the same (the
“Repairs”).  Landlord shall make available to Tenant any insurance proceeds
which Landlord may receive as a result of such damage or destruction subject to
such controls over disbursement as Landlord or its mortgagee may deem necessary
to insure (i) that the Repairs will be made properly; (ii) that adequate funds
have been escrowed by Tenant to

22

--------------------------------------------------------------------------------



pay for any costs, expenses and repairs not covered by the insurance proceeds;
(iii) that all contractors, subcontractors and suppliers will be paid in full;
and (iv) that the Repairs will be made in conformity with plans and
specifications approved by Landlord and in accordance with all applicable
building codes, zoning ordinances and governmental laws and
regulations.  Notwithstanding the above, if the damage or destruction shall
occur within the six (6) months of the end of the Term and if the cost of the
Repairs as estimated by Landlord or its architect or contractor shall exceed the
aggregate remaining amounts of Annual Minimum Rent due under this Lease,  or in
the event that the damage or destruction occurs anytime during the term of this
Lease and the cost of the Repairs as estimated by Landlord or its architect or
contractor in good faith, exceeds the aggregate remaining amounts of Annual
Minimum Rent due under this Lease, then Tenant shall not be required to make the
Repairs and either party may cancel this Lease. However, Landlord shall be
entitled to all insurance proceeds on account of such destruction and
damage.  In no event will Tenant be relieved of its responsibility to pay rental
and other sums due under this Lease because of casualty to the Premises.  Tenant
agrees to protect itself from possible casualty to the Premises and its
obligation to pay rent by obtaining adequate business interruption insurance.


Section 26.  Condemnation:


(a)           Eminent Domain. If fifty percent (50%) or more of the floor area
of the Premises shall be taken or condemned by a government authority
(including, for purposes of this Article, any purchase by such government
authority in lieu of a taking), then either party may elect to terminate this
Lease as of the date possession is required by the condemning authority by
giving notice to the other party not more than sixty (60) days after the date on
which such title shall vest in the authority.


(b)           Rent Apportionment. In the event of any taking or condemnation of
all or any part of the Premises, if this Lease shall not have expired or been
terminated Tenant shall be entitled to a proportionate reduction in the Minimum
Annual Rent paid hereunder from and after the date possession is required by the
condemning authority, based on the proportion which the floor area taken from
the Premises bears to the entire floor area of the Premises immediately prior to
such taking.


(c)           Temporary Taking. Notwithstanding anything to the contrary in this
Section, the requisition of the Premises or any part thereof by military or
other public authority for purposes arising out of a temporary emergency or
other temporary situation or circumstances shall constitute a taking of the
Premises by eminent domain only when the use or occupancy by the requisitioning
authority is expressly provided to continue, or shall in fact have continued,
for a period of one hundred eighty (180) days or more, and if the Lease is not
thereafter terminated under the foregoing provisions of this Section, then for
the duration of any period of use and occupancy of the Premises by the
requisitioning authority, all the terms and provisions of this Lease and
obligations of Tenant hereunder shall remain in full force and effect, except
that the Minimum Annual Rent shall be reduced in the same proportion that the
floor area of the Premises so requisitioned bears to the total floor area of the
Premises, and Landlord shall be entitled to whatever compensation may be payable
from the requisitioning authority for the use and occupation of the Premises for
the period involved.


(d)           Awards. Landlord shall have the exclusive right to receive any and
all awards made for damages to the Premises accruing by reason of a taking or by
reason of anything lawfully done in pursuance of public or other authority.
Tenant hereby releases and assigns to Landlord all of Tenant’s rights to such
awards, and covenants to deliver such further assignments and assurances thereof
as Landlord may from time to time request, Tenant hereby irrevocably designating
and appointing Landlord as its attorney-in-fact to execute and deliver in
Tenant’s name and behalf all such further assignments thereof. However, Tenant
shall have the right to make its own claim against the condemning authority for
a separate award for the value of Tenant’s trade fixtures and equipment and for
such moving and

23

--------------------------------------------------------------------------------



relocation expenses as may be allowed by law which do not constitute part of the
compensation for the Center and do not diminish the amount of the award to which
Landlord would otherwise be entitled.


Section 27. Bankruptcy:


(a)           Neither Tenant’s interest in this Lease, nor any estate hereby
created in Tenant nor any interest herein or therein, shall pass to any trustee
or receiver or assignee for the benefit of creditors or otherwise by operation
of law, except as may specifically be provided pursuant to the Bankruptcy Code
(11 USC §101 et.seq.), as the same may be amended from time to time.


(b)           Rights and Obligations Under the Bankruptcy Code.


(1)           Upon the filing of a petition by or against Tenant under the
Bankruptcy Code, Tenant, as debtor and as debtor-in-possession, and any trustee
who may be appointed with respect to the assets of or estate in bankruptcy of
Tenant, agree to pay monthly in advance on the first day of each month, as
reasonable compensation for the use and occupancy of the Premises, an amount
equal to the then-applicable monthly installments of Minimum Annual Rent and
other charges otherwise due pursuant to this Lease.


(2)           Included within and in addition to any other conditions or
obligations imposed upon Tenant or its successor in the event of the assumption
and/or assignment of this Lease are the following: (i) the cure of any monetary
defaults and reimbursement of pecuniary loss within not more than thirty (30)
days of assumption and/or assignment; (ii) the deposit of an additional sum
equal to not less than three (3) months’ Minimum Annual Rent and other charges,
which sum shall be determined by Landlord, in its sole discretion, to be a
necessary deposit to secure the future performance under the Lease of Tenant or
its assignee; (iii) the use of the Premises as set forth in this Lease and the
quality, quantity and/or lines of merchandise, goods or services required to be
offered for sale are unchanged; and (iv) the prior written consent of any
mortgagee to which this Lease has been assigned as collateral security.


Section 28.  Indemnity:  Tenant agrees to defend, indemnify and hold Landlord
harmless from and against all actions, claims, costs, damages, expenses,
liabilities, losses and suits that (i) arise from or in connection with Tenant's
possession, use, occupancy, management, construction, repair, maintenance or
control of the Premises, or any portion thereof, or in any other manner that
relates to the business conducted by Tenant in the Premises, or (ii) arise from
or in connection with any intentional or negligent act or omission of Tenant,
Tenant's agents, concessionaires, contractors, employees, invitees, licensees or
trespassers, or that (iii) result from any default, breach, violation or
nonperformance of this Lease or any provision herein by Tenant, or that (iv)
arise from injury or death to persons or damage to property sustained in, on or
about the Premises.  The indemnity contained in this Section shall survive the
termination and expiration of this Lease.


Section 29.  Assignment and Subletting:  Notwithstanding any references to
assignees, subtenants, concessionaires or other similar entities in this Lease,
Tenant shall not without the prior written consent of Landlord, which consent
may not be unreasonably withheld:  (i) assign or otherwise transfer, or mortgage
or otherwise encumber, this Lease or any of its rights hereunder (nor allow any
foreclosure of any permitted encumbrance or mortgage), (ii) sublet the Premises
or any part thereof, or permit the use of the Premises or any part thereof by
any persons other than Tenant or its agents, or (iii) otherwise permit the
assignment or other transfer of this Lease or any of Tenant's rights hereunder
voluntarily or by operation of law.  Any such attempted or purported transfer,
assignment, mortgaging or encumbering of this Lease or any of Tenant's interest
hereunder and/or any attempted or purported subletting or grant of a right to
use or occupy all or a

24

--------------------------------------------------------------------------------



portion of the Premises in violation of the foregoing sentence, whether
voluntary or involuntary or by operation of law or otherwise, shall be a default
hereunder.


Section 30.  Entry:  Landlord shall, throughout the Term, have the right to
enter the Premises at reasonable hours to exhibit the same to prospective
purchasers and/or mortgagees, to make such inspections as Landlord deems
necessary, including without limitation, the right to inspect Tenant’s records
and books to confirm Tenant’s compliance with the terms of this Lease.


Section 31.  Default:  Each of the following shall be deemed to be an Event of
Default by Tenant and a breach by Tenant hereunder:


(a)           the filing by or against (i) the Tenant, (ii) any permitted
assignee, sublessee, transferee or successor, or (iii) any guarantor of this
Lease, in any court, pursuant to any statute either of the United States or of
any state, of a petition in bankruptcy or insolvency or a petition for
reorganization or for the appointment of a receiver or trustee of all or a
portion of the property of any of the aforesaid parties, or the making by any of
the aforesaid parties of an assignment for the benefit of creditors, or the
petitioning for or entering into an agreement pursuant to any statute either of
the United States or of any state by any of the aforesaid parties, or the taking
of this Lease under any writ or execution or attachment, or the issuance of any
execution or attachment against any of the aforesaid parties or any of their
property, or the dissolution or liquidation or the commencement of any action or
proceeding for the dissolution or liquidation of any of the aforesaid parties;


(b)           the failure to pay Minimum Annual Rent or any other monetary sum
payable hereunder within ten  (10) days of the due date; or


(c)           the failure to perform any non-monetary obligation of Tenant under
this Lease, when such failure continues for more than ten (10) days after
Landlord has given to Tenant a notice specifying the nature of such default,
provided, however, that if Tenant commences to cure such breach within said ten
(10) day period and thereafter diligently pursues the cure of such breach (not
to exceed 90 days), then Tenant shall not be in default.


Section 32.  Landlord's Remedies Upon Default:  For the occurrence of an Event
of Default by the Tenant under this Lease, the Landlord may, at his option,
without notice to Tenant and without limiting any other right or remedy in law
or in equity:


(a)           treat the Lease as terminated and resume possession of the
Premises, thereafter using the same exclusively for Landlord's own purposes, in
which case Tenant shall not be liable for any rent accruing thereafter, however,
Tenant shall remain liable for and shall pay to Landlord rental accrued prior to
Landlord resuming possession together with any damage to the Premises or other
damages and charges, as provided in this Lease;


(b)           retake possession of the Premises for the account of the Tenant,
holding the Tenant liable for damages, including the difference between the
rentals and other charges stipulated to be paid and the net amount which
Landlord recovers from reletting the Premises in which case Landlord may
accelerate and declare immediately due and payable the balance of rent and other
charges for the remainder of the lease term or Landlord may collect such rent
and other charges as and when the same shall become due.


(c)           not retake possession of the Premises, instead holding the Tenant
liable for the balance of rent due for the remainder of the lease term together
with all other damages and charges provided for in this

25

--------------------------------------------------------------------------------



Lease, in which case, Landlord may accelerate and declare immediately due and
payable all remaining rent and other charges for the balance of the lease term.


In the event Landlord chooses option (b) above, Landlord may make such
additions, alterations or improvements as Landlord in its sole discretion deems
reasonable and may grant concessions and rental incentives to new tenants as
Landlord deems reasonable and may pay real estate commissions to relet the
Premises the costs of which shall be amortized over the primary term of any new
lease in order to determine the net rentals which Landlord recovered from a
reletting of the Premises.


In the event Landlord chooses option (c) above and Tenant does not pay all
accelerated sums within ten (10) days of demand, the Landlord may obtain
possession of and relet the Premises and apply any rental collected to the
outstanding balance or judgment without releasing Tenant from liability
therefore.


In the event Landlord accelerates future rental payments as provided above, the
parties agree that the amount of monthly rental, tax and insurance payments as
of the date of acceleration, plus any applicable sales tax, shall be multiplied
by the number of months remaining in the lease term in order to determine the
accelerated amount due.  The parties agree that no reduction to present value of
the future rental income shall be made.  In exchange, Landlord shall forego the
collection of future increases in rental and other charges.


Section 33.  Court Costs and Attorney's Fees:  Tenant shall, in addition to its
other obligations hereunder, pay to Landlord, on demand, such expenses as
Landlord may incur (regardless of whether or not suit is filed), including,
without limitation, court costs and attorneys' fees (whether incurred out of
court, in the trial court, on appeal, or in bankruptcy or administrative
proceedings) and disbursements, in enforcing the performance of any obligation
of Tenant under this Lease, collecting any sums due Landlord under this Lease,
and/or obtaining possession of the Premises from Tenant.


Section 34.  Proration:  As to any items which are Tenant’s responsibility
hereunder, but which are associated for or billed as part of the billing for a
larger premises of which the Premises constitutes a part, the Tenant’s portion
of such charges shall be based on a proration on the basis of the number of
square feet occupied by Tenant as a fraction of the total square footage of
space owned by Landlord which is the subject of such charges or billings.


Section 35.  Landlord's Liability:  Notwithstanding any provision hereof to the
contrary, Tenant shall look solely to the estate and property of Landlord in and
to the Premises (or the proceeds of insurance) (or the proceeds received by
Landlord on a sale of such estate and property but not the proceeds of any
financing or refinancing thereof) in the event of any claim against Landlord
arising out of or in connection with this Lease, the relationship of Landlord
and Tenant or Tenant's use of the Premises, and Tenant agrees that the liability
of Landlord arising out of or in connection with this Lease, the relationship of
Landlord and Tenant or Tenant's use of the Premises, shall be limited to such
estate and property of Landlord (or sale proceeds).  No other properties or
assets of Landlord shall be subject to levy, execution or other enforcement
procedures for the satisfaction of any judgment (or other judicial process) or
for the satisfaction of any other remedy of Tenant arising out of or in
connection with this Lease, the relationship of Landlord and Tenant or Tenant's
use of the Premises, and if Tenant shall acquire a lien on or interest in any
other properties or assets by judgment or otherwise, Tenant shall promptly
release such lien on or interest in such other properties and assets by
executing, acknowledging and delivering to Landlord an instrument to that effect
prepared by Landlord's attorneys.  Landlord shall have no liability to Tenant
for failure to perform Landlord's obligations hereunder where such failure(s) is
due to causes beyond Landlord's control, including, but not limited to, acts of
God, war, civil commotion, strikes, and embargoes; nor shall any such failure
entitle Tenant to any abatement or reduction in rent, except as may be expressly
provided herein, or

26

--------------------------------------------------------------------------------



any claim of actual or constructive eviction.  Tenant shall not be entitled to
any compensation or reduction in rent by reason of inconvenience or loss arising
from Landlord's entry onto the Premises as authorized hereunder.


Section 36.  Security Deposit:  There is no security deposit.


Section 37.  Estoppel Certificate:  Tenant shall, without charge therefor and
within five (5) days after any request therefor by Landlord, execute,
acknowledge and deliver to Landlord a written estoppel certificate, in
recordable form, certifying to Landlord, any Mortgagee, or any purchaser of the
Premises or any other person designated by Landlord, as of the date of such
estoppel certificate: (i) that Tenant is in possession of the Premises, has
unconditionally accepted the same (or any conditions to such acceptance) and is
currently paying the rent reserved hereunder; (ii) that this Lease is unmodified
and in full force and effect (or if there has been modification, that the same
is in full force and effect as modified and setting forth such modifications);
(iii) whether or not there are then existing any set-offs or defenses against
the enforcement of any right or remedy of Landlord, or any duty or obligation of
Tenant, hereunder (and, if so, specifying the same in detail); (iv) the dates,
if any, to which any rent has been paid in advance; (v) that Tenant has no
knowledge of any uncured defaults on the part of Landlord under this Lease (or
if Tenant has knowledge of any such uncured defaults, specifying the same in
detail); (vi) that Tenant has no knowledge of any event having occurred that
authorized the termination of this Lease by Tenant (or if Tenant has such
knowledge, specifying the same in detail); and (vii) any other matters that
Landlord or its mortgagee may reasonably require to be confirmed.


Section 38.  Brokers:  Tenant warrants and represents that there was no broker
or agent instrumental in consummating this Lease except the following: NONE.
Tenant agrees to indemnify and hold Landlord harmless against any claims for
brokerage or other commissions arising by reason of a breach by Tenant of this
Section.  Landlord represents and warrants that it has not involved any real
estate broker or agent in connection with this Lease and agrees to indemnify and
hold harmless Tenant against any claims for brokerage or other commissions
arising out of Landlord’s actions.


Section 39.  Notices:  Notices to Landlord under this Lease shall be given in
writing to the following addresses or fax numbers unless a different address or
fax number is specified.


Landlord's Notice Address:
_____________________
_____________________
_____________________
Attention:  __________


Notices to Tenant under this Lease may be delivered to the Premises or to the
following address or fax number:


With copy to:


Robert Macaulay
Adorno & Yoss LLP
2525 Ponce de Leon Boulevard
Miami, FL 33134



27

--------------------------------------------------------------------------------



Notice shall be deemed given upon delivery to the above address by hand delivery
or overnight mail service or upon transmission by facsimile or five (5) days
after mailing certified mail, return receipt requested.


Section 40.  General Provisions:


(a)           Counterparts:  This Lease may be executed in several counterparts,
but all counterparts shall constitute one and the same instrument.  Delivery of
a facsimile copy shall be deemed delivery of an original.


(b)           Recording:  Tenant shall not record this Lease.  Landlord shall
have an absolute right to record a memorandum of lease evidencing this Lease,
and Tenant agrees to execute such memorandum of lease upon Landlord's request.


(c)           Waiver of Jury Trial/Counterclaims:


(i)  Landlord and Tenant hereby waive trial by jury in any action, proceeding,
or counterclaim brought by either of the parties hereto against the other on, or
in respect of, any matter whatsoever arising out of, or in any way connected
with, this Lease, the relationship of Landlord and Tenant hereunder, Tenant’s
use or occupancy of the Premises and/or any claim of injury or damage.


(ii)  Tenant shall not impose any counterclaims in a summary proceeding to
recover possession or any other action based on termination or holdover.


(d)           Rights Cumulative:  All rights, powers and privileges conferred
hereunder upon the parties hereto shall be cumulative, and shall be in addition
to those available at law or in equity.


(e)           Waiver of Rights:  No failure of Landlord to exercise any power
given Landlord hereunder, or to insist upon strict compliance by Tenant with its
obligation hereunder, and no custom or practice of the parties at variance with
the terms hereof constitute a waiver of Landlord's right to demand exact
compliance with the terms hereof.


(f)           Time of Essence:  Time is of the essence in this agreement.


(g)           Headings:  The captions, section numbers and index appearing in
this Lease are inserted only as a matter of convenience and in no way define,
limit, construe, or describe the scope of intent of such sections of this Lease
nor in any way affect this Lease.


(h)           Governing Law:  This Lease shall be governed by the laws of the
State of Florida.  Venue for any disputes concerning this Lease shall be Broward
County, Florida.


(i)           Severability:  If any provision of this Lease or the application
thereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and be enforced to the fullest extent permitted by law.


(j)           Entire Agreement:  This Lease contains the entire agreement of the
parties hereto and no representations, inducements, promises or agreements, oral
or otherwise, between the parties not embodied herein, shall be of any force or
effect.

28

--------------------------------------------------------------------------------





Section 44.  Radon Gas:  Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time.  Levels of radon that
exceed federal and state guidelines have been found in buildings in
Florida.  Additional information regarding radon and radon testing may be
obtained from your county public health unit.  Landlord shall have no obligation
to mitigate any radon.


IN WITNESS WHEREOF, the parties have executed, or caused to be executed this
Lease as the day and year above written.




WITNESSES:                                                                                     LANDLORD:


________________________________________


(Printed Name)___________________________


By:                                                      
(Printed
Name)___________________________                                                                                                           Its:






TENANT:


IMAGING DIAGNOSTIC SYSTEMS, INC.




(Printed Name)___________________________


By:                                                      
(Printed
Name)___________________________                                                                                                           Its:





29

--------------------------------------------------------------------------------



EXHIBIT A


DESCRIPTION OF PREMISES




The land referred to in this policy is situated in the County of Broward, State
of Florida, and is described as follows:


Lots 4 and 5, of Landmark Industrial Park, according to the plat thereof, as
recorded in plat book 96, page 40, public records of Broward County, Florida.



30

--------------------------------------------------------------------------------



EXHIBIT B


LANDLORD’S INSURANCE









31

--------------------------------------------------------------------------------



EXHIBIT C


TENANT’S INSURANCE
 
 
 
 
 
 
 
 32
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 